[Cite as Baze-Sif v. Sif, 2014-Ohio-3402.]


                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


Sanaa Baze-Sif,                                    :

                 Plaintiff-Appellee,               :

v.                                                 :                 No. 14AP-434
                                                                (C.P.C. No. 13DR-07-2661)
Said Sif,                                          :
                                                               (REGULAR CALENDAR)
                 Defendant-Appellant.              :


                                             D E C I S I O N

                                      Rendered on August 5, 2014


                 Kelly M. Morgan, for appellee.

                 Bellinger & Donahue, and Kelly M. Donahue, for appellant.


                                       ON MOTION TO DISMISS

TYACK, J.

        {¶ 1} Sanaa Baze-Sif and Said Sif were married in Morocco in June 2007. They
lived together in Dublin, Ohio. While supposedly just visiting in Morocco, Said served
Sanaa divorce papers.            Even though Sanaa was pregnant, the divorce proceedings
continued to progress in Morocco.
        {¶ 2} Sanaa returned to the United States and filed divorce papers here. Said
responded with a motion to dismiss, claiming that a divorce had already been granted in
Morocco so the parties were no longer married. Since the parties were already divorced in
the country where their marriage occurred, Said asserted no divorce could occur in the
United States.
        {¶ 3} Counsel for Said pursued a motion to dismiss the United States divorce
case. A judge of the Franklin County Court of Common Pleas, Division of Domestic
No. 14AP-434                                                                              2


Relations and Juvenile Branch overruled the motion to dismiss in a detailed decision and
entry. Counsel for Said has filed an appeal of that decision. Counsel for Sanaa has filed a
motion asking that we dismiss the appeal.
       {¶ 4} For us to have jurisdiction over an appeal, the trial court must have
journalized a final appealable order as defined in R.C. 2505.02. We find no such final
appealable order to have been journalized in this case. Because of the unique factual and
procedural history in this case, the trial court refused to grant comity to the Moroccan
divorce decree and refused to dismiss the divorce case. The refusal to dismiss a case
between private parties is rarely a final appealable order. We do not find the trial court's
refusal to dismiss the divorce case between Sanaa Baze-Sif and Said Sif to be an exception.
       {¶ 5} The motion to dismiss this appeal is granted.
                                            Motion to dismiss granted. Appeal dismissed.

                          CONNOR and DORRIAN, JJ., concur.